Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgements
This Office Action is in response to Applicant’s response filed on June 21, 2022 (“June 2022 Response”).  The June 2022 Response contained, inter alia, claim amendments (“June 2022 Claim Amendments”) and “REMARKS/ARGUMENTS” (“June 2022 Remarks”).
Claims 31-50 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 31 and 33-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sia (WO 01/84504 A2)(“Sia”) in view of Yanai (US 2003/0154169 A1)(“Yanai”) and further in view of Kobayashi et al. (US 7,093,130 B1)(“Kobayashi”).

As to Claim 31, Sia discloses a method comprising:
receiving, at a point of validation terminal (terminal containing card reader), account information associated with a portable consumer device (“credit card,” page 5, line 12) of a user seeking to access an access controlled event, the account information including payment data specific to the portable consumer device (“If the consumer is in possession of the credit card that was used to purchase the admissions, it can be swiped through the magnetic cardreader at the ticketless entry gate. The credit card number is read from the magnetic cardreader…” page 5, lines 11-13);
accessing, by a processor (system 122A) provided in communication with the point of validation terminal, a validation code database (admission database) that includes a plurality of stored validation codes (“consumer identifier[s],” page 10, line 6) associated with a plurality of payment data associated with a plurality of users that purchased permission to access the access controlled event (Table 1, page 10, lines 5-11, page 10, lines 21-24);
verifying, by the processor provided in communication with the point of validation terminal, that a validation code (generated by query, page 10, line 22) matches one of the plurality of validation codes that are stored in the validation code database and that was previously generated when the plurality of users purchased permission to access the access controlled event (page 10, lines 15-25); and
opening a physical barrier to permit, by the point of validation terminal, the user to access the access controlled event only after the generated validation codes is verified to match one of the plurality of stored validation codes (page 10, lines 28-32).
Sia does not directly disclose
the validation codes being cryptograms,
generating, by a processor provided in communication with the point of validation terminal, at a time for accessing the access controlled event, a validation cryptogram that includes a combination of the payment data and access controlled event data or data for a resource provider for the access controlled event, and
accessing, a validation cryptogram database, wherein the validation cryptogram database stores a plurality of validation cryptograms that were generated at a time when the plurality of users purchased permission to access the access controlled event,
the stored validation cryptograms include a combination of payment data specific to portable consumer devices provided by the plurality of users, and the access controlled event data or the data for the resource provider for the access controlled event.
Yanai teaches
generating, by a processor (server 12) provided in communication with the point of validation terminal (terminal 14), a validation cryptogram (ticket right information 35, “issuing the ticket right information…encryption means 40 that encrypts the ticket right information, the issue of which has been authenticated,…” [0026]) that includes a combination of the payment data and access controlled event data or data for a resource provider for the access controlled event (“The ticket right information 35 as shown in FIG. 4 is comprised of the applicant's ID number, the personal information, and the event information.” [0048], “personal information…includes…a credit card. The event information, which is previously stored in the server 12, includes a performance name, a performance date, a performance hall name, a starting time, a seat number…” [0048]), and
accessing (“The encrypted data 23 stored in the IC chip 28 of the portable telephone 10 carried by a visitor (or an applicant), or stored in an IC card not shown, is read out by the IC reader 50. Thereafter the encrypted data 23 is verified against…the ticket right information 35 registered (or stored) in the ticket database 41 of the server 12.” [0036]), a validation cryptogram database (“encryption means 40 that encrypts the ticket right information, the issue of which has been  authenticated…a ticket database 41 that serves as electronic ticket storage means for storing the ticket right information 35 authenticated” [0026]), wherein the validation cryptogram database stores a plurality of validation cryptograms that were generated at a time when the plurality of users purchased permission to access the access controlled event (“After the registering (or storing) procedure, the encryption means encrypts the ticket right information 35 registered (or stored) in the ticket database 41 and to be issued… Thus, the purchase of the ticket by the applicant is completed.” [0046]),
the stored validation cryptograms include a combination of payment data specific to portable consumer devices (portable telephone 10) provided by the plurality of users (“The ticket right information (namely, electronic ticket) is composed of all or part of the information exchanged between the server 12, and the applicant or portable telephone 10” [0019], “telephone number of the applicant's portable telephone” [0019]), and the access controlled event data or the data for the resource provider for the access controlled event (“The ticket right information 35 as shown in FIG. 4 is comprised of the applicant's ID number, the personal information, and the event information.” [0048], “personal information…includes…a credit card. The event information, which is previously stored in the server 12, includes a performance name, a performance date, a performance hall name, a starting time, a seat number…” [0048]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sia by the features of Yanai, and in particular, to include in Sia, the step of generating, by a processor provided in communication with the point of validation terminal, a validation cryptogram that includes a combination of the payment data and access controlled event data or data for a resource provider for the access controlled event, as taught by Yanai, and to encrypt the validation codes (e.g. information descriptive of the event) in Sia, as taught by Yanai, thereby resulting in validation cryptograms, as taught by Yanai, and to include in Sia, the feature of wherein the validation cryptogram database stores a plurality of validation cryptograms that were generated at a time when the plurality of users purchased permission to access the access controlled event, as taught by Yanai, and to include in Sia, the features of the stored validation cryptograms include a combination of payment data specific to portable consumer devices provided by the plurality of users, and the access controlled event data or the data for the resource provider for the access controlled event, as taught by Yanai, and to include in Sia’s verifying step, the feature of the validation cryptogram being the one generated at the time the user accesses the access controlled event, as taught by Yanai, because it would “eliminate[s] the significant need for workers as required for the issue of the tickets. Also, there is no need to print the event information on ticket papers, thereby permitting the quick issue of the tickets.” (Yanai, [0053]).

Yanai does not teach that the generating the validation cryptogram occurs at a time for accessing the access controlled event.
However, Kobayashi teaches generating a validation cryptogram (“hash(R),” Abstract) at a time for accessing the access controlled event (“This requires (i) transporting the transportable storage medium within which the digital ticket is written to the particular selected event, (ii) tendering the digital ticket within the transportable storage medium for verification and for admission to the particular selected event, and (iii) reading the complete digital ticket Sign(s, I || hash(R))||R from the transportable storage medium.” C.18, L.8-14, “The extracted R is then used to newly calculate, using the same one-way function previously used by the consumer’s computer, a new hash(R).”  C.18, L.27-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Yanai combination by the feature of Kobayashi and in particular to include in the Sia/Yanai combination, and in particular in the step of generating of a validation cryptogram, the feature of being at a time for accessing the access controlled event, as taught by Kobayashi, because it would help to process tickets more quickly (Kobayahsi, C.12, L.9-11).

As to Claim 33, the Sia/Yanai/Kobayashi combination discloses as discussed above.  Sia further discloses wherein the portable consumer device is a credit or debit card with a magnetic stripe (“If the consumer is in possession of the credit card that was used to purchase the admissions, it can be swiped through the magnetic cardreader at the ticketless entry gate. The credit card number is read from the magnetic cardreader…” page 5, lines 11-13).

As to Claim 34, the Sia/Yanai/Kobayashi combination discloses as discussed above.  Sia further discloses wherein the point of validation terminal comprises a payment card reader (“magnetic cardreader at the ticketless entry gate” page 5, lines 10-13).

As to Claim 35, the Sia/Yanai/Kobayashi combination discloses as discussed above.  Sia further discloses wherein a display on the point of validation terminal is configured to display an access permissions message (page 10, lines 26-28, see Fig.3A and Fig.3C).

As to Claim 36, the Sia/Yanai/Kobayashi combination discloses as discussed above.  Sia further discloses wherein the display is further configured to display seating information (page 10, lines 26-28, see Fig.3A and Fig.3C which states how many people will be seated).

As to Claim 37, the Sia/Yanai/Kobayashi combination discloses as discussed above.  Sia further discloses wherein the processor provided in communication with the point of validation terminal is contained in a server separate from the point of validation terminal (see Fig.2 wherein system 122 and gates are separate). 

As to Claim 38, the Sia/Yanai/Kobayashi combination discloses as discussed above.  Sia further discloses wherein the server is located at a venue where the access controlled event occurs (page 7, lines 16-18). 

As to Claim 39, the Sia/Yanai/Kobayashi combination discloses as discussed above.  Sia further discloses wherein the processor provided in communication with the point of validation terminal is contained in the point of validation terminal (“a communication system for providing communication…” page 7, line 25). 

As to Claim 40, the Sia/Yanai/Kobayashi combination discloses as discussed above.  Sia further discloses wherein the processor provided in communication with the point of validation terminal transmits to the point of validation terminal an access permissions message if the validation cryptogram is determined to be acceptable (page 10, lines 23-28, see Fig.3A and Fig.3C). 

As to Claim 41, Sia discloses a point of validation terminal (ticketless admission gate, page 1, line 23) comprising:
a processor (“a communication system for providing communication…” page 7, line 25);
a physical barrier (“turnstile,” page 10, line 39); and 
for implementing a method comprising:
receiving account information associated with a portable consumer device (“credit card,” page 5, line 12) of a user seeking to access an access controlled event, the account information including payment data specific to the portable consumer device (“If the consumer is in possession of the credit card that was used to purchase the admissions, it can be swiped through the magnetic cardreader at the ticketless entry gate. The credit card number is read from the magnetic cardreader…” page 5, lines 11-13);
accessing a validation code database (admission database), wherein the validation code database stores a plurality of stored validation codes (“consumer identifier,” page 10, line 6), wherein the stored validation codes are associated with a plurality of payment data associated with a plurality of users that purchased permission to access the access controlled event (page 10, lines 5-11, page 10, lines 21-24);
verifying that the validation code matches one of the plurality of validation codes that are stored in the validation cryptogram database and that was previously generated when the plurality of users purchased permission to access the access controlled event (page 10, lines 15-25); and
opening the physical barrier to permit the user to access the access controlled event only after the generated validation codes is verified to match one of the plurality of stored validation codes (page 10, lines 28-32).
Sia does not directly disclose
the validation codes being cryptograms,
generating, by a processor, at a time for accessing the access controlled event, a validation cryptogram that includes a combination of the payment data and access controlled event data or data for a resource provider for the access controlled event, and
accessing, a validation cryptogram database, wherein the validation cryptogram database stores a plurality of validation cryptograms that were generated at a time when the plurality of users purchased permission to access the access controlled event,
the stored validation cryptograms include a combination of payment data specific to portable consumer devices provided by the plurality of users, and the access controlled event data or the data for the resource provider for the access controlled event.
Yanai teaches
generating, by a processor (server 12), a validation cryptogram (ticket right information 35, “issuing the ticket right information…encryption means 40 that encrypts the ticket right information, the issue of which has been authenticated,…” [0026]) that includes a combination of the payment data and access controlled event data or data for a resource provider for the access controlled event (“The ticket right information 35 as shown in FIG. 4 is comprised of the applicant's ID number, the personal information, and the event information.” [0048], “personal information…includes…a credit card. The event information, which is previously stored in the server 12, includes a performance name, a performance date, a performance hall name, a starting time, a seat number…” [0048]), and
accessing (“The encrypted data 23 stored in the IC chip 28 of the portable telephone 10 carried by a visitor (or an applicant), or stored in an IC card not shown, is read out by the IC reader 50. Thereafter the encrypted data 23 is verified against…the ticket right information 35 registered (or stored) in the ticket database 41 of the server 12.” [0036]), a validation cryptogram database (“encryption means 40 that encrypts the ticket right information, the issue of which has been  authenticated…a ticket database 41 that serves as electronic ticket storage means for storing the ticket right information 35 authenticated” [0026]), wherein the validation cryptogram database stores a plurality of validation cryptograms that were generated at a time when the plurality of users purchased permission to access the access controlled event (“After the registering (or storing) procedure, the encryption means encrypts the ticket right information 35 registered (or stored) in the ticket database 41 and to be issued… Thus, the purchase of the ticket by the applicant is completed.” [0046]),
the stored validation cryptograms include a combination of payment data specific to portable consumer devices (portable telephone 10) provided by the plurality of users (“The ticket right information (namely, electronic ticket) is composed of all or part of the information exchanged between the server 12, and the applicant or portable telephone 10” [0019], “telephone number of the applicant's portable telephone” [0019]), and the access controlled event data or the data for the resource provider for the access controlled event (“The ticket right information 35 as shown in FIG. 4 is comprised of the applicant's ID number, the personal information, and the event information.” [0048], “personal information…includes…a credit card. The event information, which is previously stored in the server 12, includes a performance name, a performance date, a performance hall name, a starting time, a seat number…” [0048]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sia by the features of Yanai, and in particular, to include in Sia, the step of generating, by a processor provided in communication with the point of validation terminal, a validation cryptogram that includes a combination of the payment data and access controlled event data or data for a resource provider for the access controlled event, as taught by Yanai, and to encrypt the validation codes (e.g. information descriptive of the event) in Sia, as taught by Yanai, thereby resulting in validation cryptograms, as taught by Yanai, and to include in Sia, the feature of wherein the validation cryptogram database stores a plurality of validation cryptograms that were generated at a time when the plurality of users purchased permission to access the access controlled event, as taught by Yanai, and to include in Sia, the features of the stored validation cryptograms include a combination of payment data specific to portable consumer devices provided by the plurality of users, and the access controlled event data or the data for the resource provider for the access controlled event, as taught by Yanai, and to include in Sia’s verifying step, the feature of the validation cryptogram being the one generated at the time the user accesses the access controlled event, as taught by Yanai, because it would “eliminate[s] the significant need for workers as required for the issue of the tickets. Also, there is no need to print the event information on ticket papers, thereby permitting the quick issue of the tickets.” (Yanai, [0053]).
Yanai does not teach that the generating the validation cryptogram occurs at a time for accessing the access controlled event.
However, Kobayashi teaches generating a validation cryptogram (“hash(R),” Abstract) at a time for accessing the access controlled event (“This requires (i) transporting the transportable storage medium within which the digital ticket is written to the particular selected event, (ii) tendering the digital ticket within the transportable storage medium for verification and for admission to the particular selected event, and (iii) reading the complete digital ticket Sign(s, I || hash(R))||R from the transportable storage medium.” C.18, L.8-14, “The extracted R is then used to newly calculate, using the same one-way function previously used by the consumer’s computer, a new hash(R).”  C.18, L.27-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Yanai combination by the feature of Kobayashi and in particular to include in the Sia/Yanai combination, and in particular in the step of generating of a validation cryptogram, the feature of being at a time for accessing the access controlled event, as taught by Kobayashi, because it would help to redeem the ticket more quickly (Kobayahsi, C.12, L.9-11).

As to Claim 42, the Sia/Yanai/Kobayashi combination discloses as discussed above.  Yanai teaches wherein the generating of the validation cryptogram includes sending the account information associated with the portable consumer device to a remote validation server (server 12) or a venue validation server (“The ticket right information (namely, electronic ticket) is composed of all or part of the information exchanged between the server 12, and the applicant or portable telephone 10” [0019], “This server 12 includes a reception management section 36 which serves as ticket application receiving means for requiring the applicant to input his/her personal information and to select the ticket to be applied for (ticket information) so as to receive the application for the ticket” [0026]). 

As to Claim 43, the Sia/Yanai/Kobayashi combination discloses as discussed above.  Yanai teaches wherein the generating of the validation cryptogram includes encrypting the account information (“credit card,” [0019]) and event-specific data (“event information …” [0020])(“The ticket right information 35 authenticated is registered (or stored) in the ticket database 41. And this right information is encrypted by the encryption means 40 to issue (or transmit) to the applicant and the like as the encrypted data 23.” [0029]).

As to Claim 44, the Sia/Yanai/Kobayashi combination discloses as discussed above.  
Sia does not directly disclose wherein accessing the validation cryptogram database and verifying the generated validation cryptogram includes communicating with a venue validation server or a remote validation server.
Yanai teaches communicating with a venue validation server or a remote validation server (server 12)(“ the encrypted data 23 is verified against the authentication encrypted data 47 in the authentication encrypted data section 48, or the ticket right information 35 registered (or stored) in the ticket database 41 of the server 12. When the verification results in agreement, the visitor is allowed to enter the event facility” [0036]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Yanai/Kobayashi combination by the features of Yanai and in particular to include in Sia’s accessing the validation cryptogram database and verifying the generated validation cryptogram of the Sia/Yanai/Kobayashi combination, the feature of communicating with a venue validation server or a remote validation server, as taught by Yanai, because it would “eliminate[s] the significant need for workers as required for the issue of the tickets. Also, there is no need to print the event information on ticket papers, thereby permitting the quick issue of the tickets.” (Yanai, [0053]).

As to Claim 45, the Sia/Yanai/Kobayashi combination discloses as discussed above.  
Sia does not directly disclose wherein the validation cryptogram database is coupled to the processor.
Yanai teaches wherein the validation cryptogram database is coupled to the processor (“ticket database 41 of the server 12,” [0036]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Yanai/Kobayashi combination by the feature of Yanai and in particular to include in the Sia/Yanai/Kobayashi combination, the feature wherein the validation cryptogram database is coupled to the processor, as taught by Yanai, because it would “eliminate[s] the significant need for workers as required for the issue of the tickets. Also, there is no need to print the event information on ticket papers, thereby permitting the quick issue of the tickets.” (Yanai, [0053]).

As to Claim 46, the Sia/Yanai/Kobayashi combination discloses as discussed above.  Sia further discloses: wherein the physical barrier is a turnstile (turnstile 210). 

As to Claim 47, the Sia/Yanai/Kobayashi combination discloses as discussed above.  Sia further discloses a printer unit coupled to the processor, wherein the printer is configured to print seating information (page 5, lines 21-23).

As to Claim 48, Sia discloses a system (ticketless admission gate, page 1, line 23) comprising:
one or more processors (page 3, lines 22-27) to implement a method comprising:
receiving account information associated with a portable consumer device (“credit card,” page 5, line 12) of a user seeking to access an access controlled event, the account information including payment data specific to the portable consumer device (“If the consumer is in possession of the credit card that was used to purchase the admissions, it can be swiped through the magnetic cardreader at the ticketless entry gate. The credit card number is read from the magnetic cardreader…” page 5, lines 11-13);
accessing, by the one or more processors, a validation code database (admission database) that includes a plurality of stored validation codes (“consumer identifier,” page 10, line 6) associated with a plurality of payment data associated with a plurality of users that purchased permission to access the access controlled event (page 10, lines 5-11, page 10, lines 21-24);
verifying, by the one or more processors, that the validation code matches one of the plurality of validation codes that are stored in the validation code database and that was previously generated when the plurality of users purchased permission to access the access controlled event (page 10, lines 15-25); and
opening the physical barrier to permit the user to access the access controlled event only after the generated validation codes is verified to match one of the plurality of stored validation codes (page 10, lines 28-32).
Sia does not directly disclose
the validation codes being cryptograms,
generating, by the one or more processors, at a time for accessing the access controlled event, a validation cryptogram including a combination of the payment data and access controlled event data or data for a resource provider for the access controlled event, and
accessing, a validation cryptogram database, wherein the validation cryptogram database stores a plurality of validation cryptograms that were generated at a time when the plurality of users purchased permission to access the access controlled event,
the stored validation cryptograms include a combination of payment data specific to portable consumer devices provided by the plurality of users and the access controlled event data or the data for the resource provider for the access controlled event.
Yanai teaches
generating, by a processor (server 12), a validation cryptogram (ticket right information 35, “issuing the ticket right information…encryption means 40 that encrypts the ticket right information, the issue of which has been authenticated,…” [0026]) that includes a combination of the payment data and access controlled event data or data for a resource provider for the access controlled event (“The ticket right information 35 as shown in FIG. 4 is comprised of the applicant's ID number, the personal information, and the event information.” [0048], “personal information…includes…a credit card. The event information, which is previously stored in the server 12, includes a performance name, a performance date, a performance hall name, a starting time, a seat number…” [0048]), and
accessing (“The encrypted data 23 stored in the IC chip 28 of the portable telephone 10 carried by a visitor (or an applicant), or stored in an IC card not shown, is read out by the IC reader 50. Thereafter the encrypted data 23 is verified against…the ticket right information 35 registered (or stored) in the ticket database 41 of the server 12.” [0036]), a validation cryptogram database (“encryption means 40 that encrypts the ticket right information, the issue of which has been  authenticated…a ticket database 41 that serves as electronic ticket storage means for storing the ticket right information 35 authenticated” [0026]), wherein the validation cryptogram database stores a plurality of validation cryptograms that were generated at a time when the plurality of users purchased permission to access the access controlled event (“After the registering (or storing) procedure, the encryption means encrypts the ticket right information 35 registered (or stored) in the ticket database 41 and to be issued… Thus, the purchase of the ticket by the applicant is completed.” [0046]),
the stored validation cryptograms include a combination of payment data specific to portable consumer devices (portable telephone 10) provided by the plurality of users (“The ticket right information (namely, electronic ticket) is composed of all or part of the information exchanged between the server 12, and the applicant or portable telephone 10” [0019], “telephone number of the applicant's portable telephone” [0019]), and the access controlled event data or the data for the resource provider for the access controlled event (“The ticket right information 35 as shown in FIG. 4 is comprised of the applicant's ID number, the personal information, and the event information.” [0048], “personal information…includes…a credit card. The event information, which is previously stored in the server 12, includes a performance name, a performance date, a performance hall name, a starting time, a seat number…” [0048]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sia by the features of Yanai, and in particular, to include in Sia, the step of generating, by a processor provided in communication with the point of validation terminal, a validation cryptogram that includes a combination of the payment data and access controlled event data or data for a resource provider for the access controlled event, as taught by Yanai, and to encrypt the validation codes (e.g. information descriptive of the event) in Sia, as taught by Yanai, thereby resulting in validation cryptograms, as taught by Yanai, and to include in Sia, the feature of wherein the validation cryptogram database stores a plurality of validation cryptograms that were generated at a time when the plurality of users purchased permission to access the access controlled event, as taught by Yanai, and to include in Sia, the features of the stored validation cryptograms include a combination of payment data specific to portable consumer devices provided by the plurality of users, and the access controlled event data or the data for the resource provider for the access controlled event, as taught by Yanai, and to include in Sia’s verifying step, the feature of the validation cryptogram being the one generated at the time the user accesses the access controlled event, as taught by Yanai, because it would “eliminate[s] the significant need for workers as required for the issue of the tickets. Also, there is no need to print the event information on ticket papers, thereby permitting the quick issue of the tickets.” (Yanai, [0053]).

Yanai does not teach that the generating the validation cryptogram occurs at a time for accessing the access controlled event.
However, Kobayashi teaches generating a validation cryptogram (“hash(R),” Abstract) at a time for accessing the access controlled event (“This requires (i) transporting the transportable storage medium within which the digital ticket is written to the particular selected event, (ii) tendering the digital ticket within the transportable storage medium for verification and for admission to the particular selected event, and (iii) reading the complete digital ticket Sign(s, I || hash(R))||R from the transportable storage medium.” C.18, L.8-14, “The extracted R is then used to newly calculate, using the same one-way function previously used by the consumer’s computer, a new hash(R).”  C.18, L.27-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Yanai combination by the feature of Kobayashi and in particular to include in the Sia/Yanai combination, and in particular in the step of generating of a validation cryptogram, the feature of being at a time for accessing the access controlled event, as taught by Kobayashi, because it would help to redeem the ticket more quickly (Kobayahsi, C.12, L.9-11).

As to Claim 49, the Sia/Yanai/Kobayashi combination discloses as discussed above.  Sia further discloses a point of validation terminal which contains the one or more processors (ticketless entry gate 200, page 7, lines 23-27).

As to Claim 50, the Sia/Yanai/Kobayashi combination discloses as discussed above.  
Sia does not directly disclose a validation server, wherein the one or more processors are contained within the validation server.
Yanai teaches a validation server (server 12), wherein the one or more processors are contained within the validation server (main controller 44, [0026]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Yanai/Kobayashi combination by the features of Yanai and in particular to include in Sia, a validation server with the one or more processors contained therein, as taught by Yanai, because it would help to ensure that the ticket is valid by controlling certain information inputted into or outputted from the server (Yanai, [0026]).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sia in view of Yanai and further in view of Kobayashi and Kay (US 6,223,166 B1)(“Kay”).

As to Claim 32, the Sia/Yanai/Kobayashi combination discloses as discussed above.  
Sia does not directly disclose wherein the validation cryptogram and the stored validation cryptograms are generated using a cryptogram generator that includes an encryption module for encrypting data in accordance with a Data Encryption Standard (DES).
Kay teaches validation cryptograms and stored validation cryptograms are generated using a cryptogram generator (web site 18) that includes an encryption module for encrypting data in accordance with a Data Encryption Standard (DES)(C.4, L.5-13, C.5, L.1-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sia/Yanai/Kobayashi combination by the features of Kay, and in particular to include in the generation of the validation cryptograms of the Sia/Yanai/Kobayashi combination, the features of generating them using a cryptogram generator that includes an encryption module for encrypting data in accordance with a Data Encryption Standard (DES), as taught by Kay, because it would help to “prevent ticket fraud” (Kay, C.3, L.3).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,579,995 (“Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are obvious over the reference claims of the Patent.

Response to Arguments
Applicant’s arguments filed in June 2022 Remarks have been considered and addressed below.
Applicant addresses but does not argue the Double Patenting Rejections; therefore, the rejections remain.
On pages 10-11 of the June 2022 Remarks, Applicant argues the propriety of applying Kay in the rejection of Claim 31.  However, Kay is no longer relied upon for Claim 31.  Therefore, the argument is now moot.
On page 12 of the June 2022 Remarks, Applicant argues that Sia does not disclose a validation cryptogram that includes payment data and other data.  However, the rejection does not purport that Sia discloses those features.  Therefore, the argument is unpersuasive.
On pages 12-13 of the June 2022 Remarks, Applicant argues Kay again in regard to Claim 31.  As discussed previously, Kay is no longer relied upon for Claim 31.  Therefore, the argument is moot.

Conclusion
Applicant’s amendment, filed on June 21, 2022, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046. The examiner can normally be reached Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        October 7, 2022


/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681